DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/22/2022 has been entered. Claims 1, 3, 5, 12 are currently amended.  Claims 2 and 8-11 have been cancelled.  Claim 15 is new.  Claims 1, 3-7 and 12-15 are pending with claim 7 withdrawn from consideration.  Claims 1, 3-6 and 12-15 are under examination in this office action.

Response to Arguments
Applicant's argument, filed on 7/22/2022, with respect to 102 and 103 rejections has been fully considered and is persuasive.  Specifically, the prior art references do not teach or suggest the carboxymethyl cellulose in an amount of 0.05-5% in the microfibrillated cellulose-containing composition in the amended claim.  The previous 102 and 103 rejections are withdrawn.
The amendment necessitates new ground of rejection set forth in the current office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “intended concentration” in claim 5 is a relative term which renders the claim indefinite. The term “intended concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what concentration is intended.  For the purpose of further examination, based on the broadest reasonable interpretation, any concentration that can make the claimed prepreg composition will be considered meeting this limitation.
Claims 6 and 14 are rejected likewise as depending on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 20130025920 A1).
Regarding claim 1, Shimizu teaches a method for producing a microfibrillated cellulose fiber dispersion containing microfibrillated cellulose fibers, at least one of a resin and a resin precursor, and an organic solvent [abstract].
Shimizu teaches that the at least one of a resin and a resin precursor can be two or more different types used as combined [0119].  These include a phenolic resin [0123], which reads on the claimed phenol resin.
Shimizu teaches that the organic solvent can be alcoholic solvents including methanol, ethanol, and propanol [0109, 0113].  One of ordinary skill understands that these solvents are water soluble.
Shimizu also teaches that the above cited resins include cellulose derivatives [0117] which in turn include ionic substituent-having cellulose esters [0141] which in turn include carboxymethyl cellulose [0146].
Shimizu further teaches that the content of the resin is in the range of 2-80% [0172].  Since carboxymethyl cellulose is a candidate of the resin, one of ordinary skill would expect the amount of carboxymethyl cellulose is in the range of 2-80%, overlapping the claimed 0.05-5%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 3, Shimizu further teaches the amount of carboxymethyl cellulose is in the range of 2-80% as stated above, overlapping the claimed 3-5%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Regarding claim 15, Shimizu teaches weight average molecular weight of 200-90,000 for an epoxy resin [0129].  Shimizu lists epoxy resin and phenolic resin in parallel as candidate for the thermosetting resin [0123].  Therefore, epoxy resin and phenolic resin are recognized as equivalents by the prior art.  It is prima facie obvious to substitute equivalents for the same purpose where the equivalence is recognized by the prior art.  See MPEP 2144.06.  It would have been obvious for one of ordinary skilled in the art at the time of filing to substitute epoxy resin with phenol resin with the same molecular weight for the same purpose in making the microfibrillated cellulose fiber dispersion.  Therefore, the phenol resin should have similar weight average molecular weight of 200-90,000, which overlaps the claimed 1500 or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 20130025920 A1) as applied to claim 1 above, and further in view of Kobayashi (JP2009096167A), English translation by machine is referenced here.
Regarding claim 4, Shimizu teaches the composition in claim 1.
Shimizu teaches that the resin can be various types of phenolic resins including phenol formaldehyde resin [0150].  One of ordinary skill understands that resole type resin is included in phenol formaldehyde resin.
In the same field of endeavor, Kobayashi teaches a microfibrillar cellulose dispersion [P1 last paragraph] comprising a resole type resin as a thermosetting resin for the benefit of strength and affinity with cellulose [P5 paragraph 5].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shimizu in view of Kobayashi to include resole resin for the benefit of strength and affinity with cellulose.

Regarding claims 12, Shimizu in view of Kobayashi teaches that the phenol resin is a resole-type phenol resin as stated in claim 4 rejection.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 20130025920 A1) in view of Clarke et al (US 4690836 A).
Regarding claim 5, Shimizu teaches a a microfibrillated cellulose fiber composite produced by removing the solvent of the microfibrillated cellulose dispersion [0035], comprising phenol resin and carboxymethyl cellulose as stated in claim 1.  Shimizu teaches that the content of the resin in the cellulose fiber composite is 1-97.5% [0233].  Since carboxymethyl cellulose is a candidate of the resin as stated in claim 1 rejection, one of ordinary skill would expect the content of carboxymethyl cellulose being 1-97.5%.  This amount overlaps the claimed 0.83-1.41%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
Shimizu teaches that the cellulose fiber composite can be used for forming laminates for multilayer electric laminate boards [0243-0245].  Shimizu does not expressively teach a prepreg.
Clarke teaches a prepreg sheets used in the manufacture of electronic printed circuit boards [C1L7-10].  The prepreg is reinforced with a thermosetting resin [C1L25-29]. Exemplary thermosetting resins include phenolic resin [C3L5-6].  
It would have been obvious for one of ordinary skill in the art at time of filing to use Shimizu’s composition as the resin component in a prepreg, because Shimizu suggests forming multilayered boards for electronic devices and Clarke demonstrates that such boards are typically formed from such prepregs.

Regarding claim 6, Shimizu teaches that the content of the resin in the cellulose fiber composite is 1-97.5% [0233].  Since phenol resin is a candidate of the resin as stated in claim 1 rejection, one of ordinary skill would expect the content of phenol resin being 1-97.5%.  This amount overlaps the claimed 0.1-60%.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US 20130025920 A1) in view of Clarke et al (US 4690836 A) as applied to claim 5 above, further in view of Kobayashi (JP2009096167A), English translation by machine is referenced here.
Regarding claim 14, Shimizu in view of Clarke teaches the prepreg composition in claim 5 as stated above.
Shimizu in view of Kobayashi teaches that the phenol resin is a resole-type phenol resin as stated in claim 4 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                           

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762